     Case 1:19-cv-04142-WHP-GWG Document 106 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 LORI GJENASHAJ,                                  :
                                                  :
                                                  :
                       Plaintiff,                 :          19cv4142
                                                  :
                -against-                         :          ORDER
                                                  :
 THE CITY OF NEW YORK, et al.,                    :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               The parties move to seal Exhibits F, I, J, N, and O, (ECF Nos. 98-6, 98-9, 98-10,

98-14, and 98-15), of the Declaration of Edward Stone in Support of Plaintiff’s Counterstatement

to Defendant Lt. Harrison’s Rule 56.1 Statement and Statement of Additional Facts, (ECF No.

98). For the reasons stated on the record during the parties’ telephonic oral argument on October

9, 2020, this Court directs the parties to re-submit these Exhibits with Defendants’ proposed

redactions by October 19, 2020.

               This Court reminds Defendants that “the party asserting the law enforcement

privilege bears the burden of showing that the privilege indeed applies to the documents at

issue.” In re The City of New York, 607 F.3d 923, 948 (2d Cir. 2010). Accordingly, these

Exhibits shall remain temporarily sealed until this Court reviews the proposed redactions.

Dated: October 14, 2020
       New York, New York
